Citation Nr: 0503161	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to July 
1942 and from September 1944 to December 1944.  The veteran 
was held as a Prisoner of War (POW) of the Japanese 
government from April 1942 to July 1942.  

This appeal arises from a May 2003 rating decision and May 
2003 administrative determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.                                   


FINDINGS OF FACT

1.  The veteran was a former POW; however, service connection 
was not in effect for any disease or disability during his 
lifetime.  

2.  The veteran died on February [redacted], 1978.  

3.  The cause of death was cardio-respiratory arrest due to 
bronchopneumonia.  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  

5.  The veteran did not have a pending claim for VA benefits 
at the time of his death and there were no VA a benefits due 
and unpaid to the veteran.  The appellant did not file a 
claim for accrued benefits within one year of the date of his 
death.  

6.  The veteran had recognized service with the guerrillas 
and the Philippine Army.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).  

3.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As to the appellant's claim for service connection for the 
cause of the veteran's death, VCAA notice was provided to the 
appellant in April 2003 in response to her claim filed in 
February 2003 and prior to the May 2003 determinations of the 
RO.  The appellant was notified again in the August 2003 
statement of the case and November 2003 letter from the RO of 
the evidence needed to support her claim and VA's duty to 
assist her with obtaining evidence.  She was informed that VA 
would assist her in obtaining evidence she identified.  The 
appellant has not identified any evidence which has not 
already been obtained.  The RO obtained the veteran's service 
records and the appellant submitted private and VA medical 
records.  

The appellant is also seeking legal entitlement to accrued VA 
benefits and pension.  The United States Court of Appeals for 
Veterans Claims in Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's claims for accrued benefits and pension.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases including avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, malnutrition, pellagra, 
any other nutritional deficiency, psychosis, any of the 
anxiety states, dysthymic disorder, organic residuals of 
frostbite, post-traumatic osteoarthritis, irritable bowel 
syndrome, peptic ulcer disease, peripheral neuropathy and 
cirrhosis of the liver, shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
service discharge or release from active military service 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309 (c) 
(2004).  

Certain diseases, including malaria, shall be granted service 
connection as a result of tropical service, although not 
otherwise established as incurred in service if manifested to 
a compensable degree with the one year of service.  38 C.F.R. 
§ 3.309(b)(2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year and tuberculosis within 
three years of separation from the service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c)(2004).  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2004).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2004).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2004).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2004).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included.  38 C.F.R. § 3.40(b),(c),(d) 
(2004).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2004).  

Service Connection for the Cause of the Veteran's Death

As noted above, service connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c); see Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 

The veteran's death certificate reveals he died on February 
[redacted], 1978.  The cause of death was listed as cardio-
respiratory arrest (bronchopneumonia).  VA records of 
hospitalization in January and February 1978 reveal the 
veteran was treated for bronchopneumonia.  No other disorders 
were diagnosed or listed in the discharge summary as being 
established diagnoses at the time of his hospitalization.  He 
was discharged from the hospital five days prior to his 
death.  

At the time of his death, service connection had not been 
granted for any disability.  Nevertheless the Board has 
reviewed the evidence to determine if a disability which had 
its origins in service played a role in bringing about the 
veteran's death.  First the Board considered if the evidence 
supported granting service connection for any disability.  

The veteran's Affidavit for Philippine Army Personnel 
indicates the veteran did not report incurring any wounds or 
illnesses incurred from December 1941 until his return to 
military control.  On his Report of Physical Examination of 
Enlisted Personnel Prior to Discharge dated in April 1947 his 
cardiovascular system and lungs were noted to be normal.  
Underneath the heading for significant diseases or injuries 
incurred was typed "none."  

In December 1972 the veteran submitted a statement from a 
physician, Dr. C, who stated he treated the veteran at the 
Tanauan Emergency Hospital sometime in 1942.  The veteran had 
been suffering from malaria, dysentery and a pulmonary 
ailment.  

The veteran in August 1974 submitted a private radiologist 
report dated in September 1969 which included an impression 
of pulmonary tuberculosis, chronic, minimal, active.  

A certificate from a private physician dated in June 2003 
indicates he had been treating the veteran for malaria since 
May 1965.  The physician indicated the veteran had gotten 
malaria "as a prisoner of war during the Japanese War."  

The statement from Dr. C that he treated the veteran in 1942 
for a pulmonary ailment when considered with the finding of 
normal lungs April 1947 does not establish the veteran 
developed any chronic disorder of the pulmonary system in 
service.  The evidence suggests that any pulmonary ailment 
for which he was treated in 1942 resolved and left no 
residuals, since his lungs were normal in April 1947.  

In addition, September 1969 X-rays revealed chronic pulmonary 
tuberculosis.  As there is no evidence of pulmonary 
tuberculosis either in service or during the initial three 
post service years, there is no basis for finding pulmonary 
tuberculosis was incurred in active service.  The Board also 
noted that post service diagnosis of pulmonary tuberculosis 
by a private physician requires confirmation as set out in 
the regulations.  38 C.F.R. §§ 3.307, 3.309, 3.374(c)(2004); 
See generally Tubianosa v. Derwinski, 3 Vet. App. 181, 183-
184 (1992).  

The Board also noted Dr. C stated he treated the veteran for 
dysentery in service.  As the veteran was a POW the Board 
searched the record for any evidence of diagnosis of 
dysentery or any residuals of dysentery at any time 
subsequent to his separation from the service.  There is no 
basis for a finding that service connection for dysentery is 
warranted.  

Although the veteran died of cardio-respiratory arrest 
related to bronchopneumonia there is no competent medical 
evidence which demonstrates any chronic disorder of the lungs 
or cardiovascular system was incurred in service or may be 
presumed to have been incurred in service based on his 
prisoner of war service.  

Even if the Board concluded the veteran contracted malaria in 
service, based on the statement of Dr. C and the June 2003 
statement from his private physician that he had been treated 
for malaria since 1965, there is nothing in the record which 
indicates malaria played a role in bringing about the 
veteran's death.  The records of the veteran's 
hospitalization in January and February 1978 did not list 
malaria as a disorder for which a diagnosis had been 
established and treatment ordered.  The records indicate the 
veteran's chest X-rays showed pneumonic densities and the 
veteran was treated with fluids and tetracycline.  There is 
no indication there was any treatment for malaria.  Sputum 
cultures revealed staph, albus and strep species.  There is 
nothing in the medical records that indicates the veteran's 
death was caused by anything other than infectious agents, 
specifically the staph, alubus and strep found in the sputum 
culture.  

The Board also considered whether there is evidence which 
supports a finding that malaria contributed to the veteran's 
death.  As there are no records of treatment of malaria 
available there is no basis for a finding that malaria was so 
debilitating or that it affected a major organ thus 
contributing to the veteran's death.  38 C.F.R. 
§ 3.312(c)(2004).  

The only evidence which supports the appellant's claim are 
her statements that the veteran's death was caused by his 
service.  The appellant as a lay person is not competent to 
offer conclusions as to medical questions.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death 


Accrued Benefits

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the veteran 
was entitled at the date of his death.  

The veteran filed claims for VA benefits in September 1972, 
December 1972, March 1973, April 1973 and August 1974.  His 
claims were denied and he was notified by letter in November 
1972, February 1973, June 1973 and July and August 1974.  The 
veteran did not appeal any of those determinations of the RO.  
There are no communications from the veteran in the claims 
folder dated after August 1974.  The Board has concluded 
there were no claims pending on the date of his death.  

In addition, there was no application for accrued benefits 
received within one year of the date of the veteran's death.  
The RO was notified of the veteran's death within one year of 
the date of his death.  Applications were received for burial 
benefits and a headstone in March 1978.  In her March 1978 
letter to the RO the appellant stated only that she was 
submitting a VA Form 21-530 with supporting evidence.  VA 
Form 21-530 is an application for burial benefits.  There is 
no indication in the record that the appellant filed a claim 
for either service connection for the cause of the veteran's 
death, pension or accrued benefits within one year of the 
date of death.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Herzog v. Derwinski, 2 Vet. App. 502 (1992) held that a 
claim for burial allowance can not be construed as a claim 
for dependency and indemnity compensation benefits (DIC).  

The claim, the March 1978 letter did not "identify the 
benefit sought" as accrued benefits and for that reason may 
not be considered an informal claim for accrued benefits.  
38 C.F.R. § 3.155 (2003).  

The Board also considered whether there is any statutory or 
regulatory basis for considering the communications received 
in 1978 as claims for accrued benefits.  The regulations at 
38 C.F.R. § 3.152 state that claims for DIC are also 
considered to be claims for accrued benefits.  The regulation 
is not applicable in this case as no claim for DIC was 
received within one year of the date of the veteran's death.  
The Board has also noted the RO did not upon receipt of 
notice of the veteran's death in 1978 forward the appropriate 
form to the appellant to apply for DIC as provided in 
38 C.F.R. § 3.150.  That regulation only requires VA to 
forward the appropriate form when entitlement to pension or 
DIC is "apparent."  In this instance where service 
connection was not in effect for any disability at the time 
of his death entitlement would not have been apparent.  

The appellant's claim for accrued benefits is "derivative of" 
the claims of the veteran and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  As there were no pending claims and a timely claim 
for accrued benefits was not received.  The appellant has no 
legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c)(West 2002); 38 C.F.R. § 3.1000 (2004).  




Basic Eligibility for Non-service Connected Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38  U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA pension.  38 C.F.R. 
§§ 3.7, 3.40 (2004).  

In this case, the service department has verified the veteran 
had service with the regular Philippine Army and the 
Guerrillas.  38 C.F.R. § 3.203 (2003).  The findings of the 
service department are binding on VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected pension benefits must be denied 
because it is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the denial of legal entitlement to VA accrued 
benefits is denied.  

Basic eligibility for VA non-service connected pension 
benefits is denied.  




	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


